


110 HR 3951 IH: To amend the Internal Revenue Code of 1986 to modify and

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3951
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Becerra (for
			 himself and Mr. Nunes) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and
		  make permanent the election to treat certain costs of qualified film and
		  television productions as expenses.
	
	
		1.Modification of expensing of
			 certain qualified film and television productions
			(a)Exclusion of
			 participations and residuals from dollar limitationParagraph (2)
			 of section 181(a) of the Internal Revenue Code of 1986 (relating to dollar
			 limitation) is amended to read as follows:
				
					(2)Dollar
				limitation
						(A)In
				generalThe aggregate cost which may be taken into account under
				paragraph (1) with respect to each qualified film or television production
				shall not exceed $15,000,000.
						(B)Participations
				and residuals excludedThe term aggregate cost does
				not include participations and residuals (as defined in section 167(g)(7)(B)).
				The preceding sentence does not apply to—
							(i)deferred payment
				arrangements, structured as a fixed obligation to pay on a date certain,
				regardless of the revenues generated by a production, and
							(ii)noncontingent or
				guaranteed payments where the recipient incurs minimal risk of nonpayment and
				the amount is not related to the revenue generated from the production,
				including first dollar gross participations to the extent such participations
				have priority over loan repayments, distributor fees, and the cost of prints
				and advertising.
							(C)Higher dollar
				limitation for productions in certain areasIn the case of any qualified film or
				television production the aggregate cost of which is significantly incurred in
				an area eligible for designation as—
							(i)a
				low-income community under section 45D, or
							(ii)a
				distressed county or isolated area of distress by the Delta Regional Authority
				established under section 2009aa–
							(iii)1 of title 7,
				United States Code, subparagraph (A) shall be applied by substituting
				$20,000,000 for
				$15,000,000.
							.
			(b)Amortization of
			 remaining costsSubsection (b) of section 181 of such Code is
			 amended to read as follows:
				
					(b)Amortization of
				remaining costsIf an election is made under subsection (a) with
				respect to any qualified film or television production, that portion of the
				basis of such production in excess of the amount taken into account under
				subsection (a) shall be allowed as a deduction under section 167(g), the income
				forecast method of
				depreciation.
					.
			(c)Expensing of
			 qualified film and television production costs made
			 permanentSection 181 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 dateThe amendments made by this section shall apply to qualified
			 film and television productions commencing after the date of the enactment of
			 this Act.
			
